Citation Nr: 1809073	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-17 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for rectal cancer.

3.  Entitlement to service connection for metastatic cancer to the lungs.

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.  The Veteran died in September 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2017, the Board remanded the claims for DIC and the cause of the Veteran's death as they were inextricably intertwined with the question of substitution, as explained below.

In July 2012, the Veteran perfected an appeal for entitlement to service connection for disabilities associated with asbestos exposure as noted above.  The appeal was dismissed by the RO due to the death of the Veteran in September 2012.  The appellant in this case filed a claim for DIC, Death Pension, and Accrued Benefits (VA Form 21-534) in March 2013, less than a year after the death of the Veteran.  Receipt of a VA Form 21-534 is to be accepted as both a claim for DIC and a substitution request.  38 C.F.R. § 3.1010(c)(2) (2017).  In a March 2017, the Board remanded the claims for DIC and the cause of the Veteran's death after noting the AOJ had not considered whether the appellant may be substituted for the Veteran in the appeal for service connection.  Pursuant to the March 2017 Board remand, in part, the appellant was subsequently recognized as the appropriate substitute-claimant in the appeal in April 2017.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim that was pending on the date of the Veteran's death. 

The Board notes that just prior to the Veteran's death, the Veteran had submitted a DRO hearing request, received in July 2012.  However, the Veteran died before he was provided the requested hearing.  After the appellant was notified that she was recognized as an appropriate substitute-claimant, she was afforded another opportunity for a hearing.  However, the appellant submitted a substantive appeal in May 2017 in which she indicated that she did not wish to have a hearing, thus, adequately withdrawing the Veteran's hearing request pursuant to 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in September 2012.  

2.  The Veteran does not have an asbestosis disability.

3.  The Veteran's rectal carcinoma did not manifest in service or within the post-service year and was not otherwise etiologically related to service, to include exposure to asbestos therein.

4.  The Veteran's metastatic cancer to the lungs did not manifest in service and was not otherwise etiologically related to service, to include exposure to asbestos therein.

5.  The Veteran died from metastatic rectal cancer.

6.  Service connection is not in effect for any disabilities.

7.  The Veteran's fatal disorder is not etiologically related to his death.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis, for substitution purposes, have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for rectal carcinoma, to include as due to exposure to asbestos, for substitution purposes, have not been met.  38 U.S.C. §§ 1112, 1116, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).

3.  The criteria for service connection for metastatic cancer to the lungs, to include as due to exposure to asbestos, for substitution purposes, have not been met.  38 U.S.C. §§ 1112, 1116, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).

4.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).

5.  The criteria for DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C. §§ 1318, 5107 (2012); 38 C.F.R. §§ 3.22, 3.102 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board preliminarily notes that as the appellant stands in as a substitute party for the Veteran following his death, the notice that was provided to him during his lifetime sufficiently satisfies the duty to assist.  VA provided the Veteran and appellant with 38 U.S.C. § 5103(a)-compliant notice in July 2011 and April 2017.  

The record also shows that VA has fulfilled its obligation to assist the appellant in developing the claim, including with respect to a VA medical opinion.  Neither the appellant nor her representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to...filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the above, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to asbestos claims.  However, VA has issued a circular on asbestos-related diseases.  That Circular provides guidelines for considering compensation claims based on exposure to asbestos.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under those guidelines.  Ennis v. Brown, 4 Vet. App, 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for service connection for diseases alleged to be related to asbestos exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); VAOGCPREC 04-00 (2000), 65 Fed. Reg. 33422 (2000).

Factual Background

The appellant contends that the Veteran had asbestosis that was related to his years of active service.  Specifically, the appellant contends that the Veteran was exposed to asbestos while serving aboard the U.S.S. Manley (DD-940).  She also contends that the Veteran's rectal cancer and metastatic rectal cancer to the lungs were due to his asbestos exposure.  

A review of the Veteran's service treatment records (STRs) show that the Veteran complained of upset stomach in September 1960, received treatment for a cold in June 1961 and November 1961, and had hemorrhoids in April 1961.  Chest x-rays in February 1962 and December 1962 were noted as "essentially negative."  The Veteran's December 1962 separation report of medical examination revealed that on clinical evaluation, his lungs and chest, anus and rectum, as well as his g-u system were noted as normal.  The STRs were negative for any complaints, treatment, or diagnoses specifically related to respiratory disorders or rectal disorders.

Post service treatment records reflect that the Veteran was not diagnosed with rectal cancer and metastatic rectal cancer to the lungs until several decades after separation from active service.  The associated treatment records also fail to note a confirmed diagnosis of asbestosis.  

An October 2001 private treatment record from Hematology & Oncology, The Cancer Center, (hereinafter the Cancer Center) noted the Veteran had indicated intermittent bright red bleeding for about five to six months and that a colonoscopy showed an ulcerated lesion with biopsy positive for adenocarcinoma.  The record noted the Veteran underwent low anterior resection with reanastomosis with the findings of a poorly differentiated infiltrating mucinous adenocarcinoma.  The record noted the tumor invaded into the muscle and reached the junction of the muscle in the pericolonic.  

A May 2007 VA treatment record noted the Veteran's colon cancer status post partial hemicolectomy in 2001 and noted that in 2003, chest x-rays showed the cancer had spread to the lungs and that the Veteran had a partial right upper lobectomy.  

A January 2010 private treatment record from the Cancer Center noted the Veteran had rectal cancer metastatic to the lungs for eight and a half years since the initial diagnosis and almost five years since the initial development of metastatic disease.  

A February 2011 private treatment record from the Cancer Center noted an assessment of metastatic rectal cancer and noted the Veteran was certainly at risk for lung issues including pulmonary emboli due to his malignancy and pulmonary toxicity due to his Erbitux (chemotherapy).  

A February 2011 private treatment record from the Trident Regional Medical Center (hereinafter Trident) revealed an x-ray report that showed small bilateral nonocclusive lower lobe pulmonary emboli and multiple bilateral pulmonary nodules compatible with bilateral pulmonary metastatic disease.  

In a May 2011 private treatment record from the Cancer Center, the Veteran's long-term treating provider, Dr. R.M.S., noted the Veteran had asked about asbestos exposure and colon cancer.  The provider noted that he had been able to find very little supportive material indicating such a relationship.  The provider noted that several studies have suggested there is no relationship and that although there was one study that suggested there might be a relationship, this study only indicated "with right sided and not rectal lesions."  

A September 2011 VA treatment record noted the Veteran's colon cancer was diagnosed in 2001.  

An April 2012 letter from the Veteran's long-term treating provider, Dr. R.M.S., noted the Veteran was under his care for colorectal cancer metastatic to lung and bone.  The provider noted this had resulted in the development of metastatic lung cancer and metastatic bone cancer.  The provider noted the Veteran had a past history of asbestos exposure.  The provider noted the Veteran's cancer and treatment had resulted in the occurrence of pulmonary emboli which had resulted in chronic fatigue and shortness of breath.  

In September 2012, a death certificate was associated with the claims file showing the Veteran had died on September [REDACTED], 2012 with the cause of death noted as metastatic rectal cancer and the manner of death noted as natural.  No other significant conditions relating to the cause of death were listed.

VA obtained a medical opinion as to the etiology of the Veteran's metastatic rectal cancer and claimed asbestosis in September 2017.  After a thorough review of the Veteran's claims file, to include appellate briefs and submitted articles in support of the claims, the September 2017 VA examiner opined that the Veteran's metastatic rectal cancer was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner based the opinion on the Veteran's MOS as a seaman's apprentice, with minimal probability for asbestos exposure, the lack of evidence based on medical literature or general medical consensus, and the lack of any supporting evidence in the Veteran's medical records and articles, that would provide evidence to support the claims.  

Analysis

A review of the Veteran's military personnel file and DD-214 confirms the Veteran's service aboard the U.S.S. Manley from 1960 to 1963.  The Board concedes there is a probability-albeit minimal-of exposure to asbestos in service.  Therefore, for the purposes of this decision, the Board concedes that the Veteran was exposed to asbestos.  See VBA Manual M21-1, IV.ii.1.1.3.e.  However, the Board reiterates that there is no presumption of service connection for exposure to asbestos.  Therefore, the evidence still must show a nexus between the Veteran's metastatic rectal cancer and his likely exposure to asbestos in service.

Here, the competent and probative evidence is against a finding that a nexus exists between the Veteran's metastatic rectal cancer and his likely exposure to asbestos in service.  The author of the September 2017 VA medical opinion noted that upon reviewing the claims file, that the medical literature as well as the Veteran's medical records do not support a finding that the Veteran's metastatic rectal cancer is related to asbestos exposure during active service.  The Board finds this VA medical opinion to be credible as it was provided by a medical professional who has the education, training, and expertise to offer such opinions.  It is also highly probative as the author reviewed the entire claims file and offered an opinion supported by rationale.  Further, the Board notes that the Veteran's long-term treating provider for his rectal cancer also noted in May 2011 that there was very little supportive material indicating a relationship between the Veteran's metastatic rectal cancer and asbestos and that instead there were several studies that suggested there is no relationship.  The provider further noted that although there was one study that suggested there might be a relationship, this study only indicated "with right sided and not rectal lesions" and thus indicating this study was not applicable to the Veteran's particular rectal cancer.  

The Board also acknowledges the Veteran's submission of articles in support of the claims.  However, the Board notes that these articles are either not applicable or weigh against the claims.  The Board notes that the articles regarding asbestos exposure causing lung cancer and mesothelioma are not applicable to the Veteran's claim since the Veteran's lung disorder, which has not been diagnosed as mesothelioma or asbestosis, has been shown to be due to the Veteran's rectal cancer, and not due to the Veteran's likely exposure to asbestos.  The Veteran's lung disorder has been diagnosed as metastatic rectal cancer to the lungs.  There is no medical evidence to the contrary suggesting that the Veteran's lung disorder was related to asbestosis exposure.  The medical evidence discussed above noted the Veteran's lung disorders developed as a result of his metastatic rectal cancer and therefore were not the result of his active service, to include asbestos exposure.  See May 2007 VA treatment record, January 2010 February 2011 private treatment records from the Cancer Center, February 2011 x-ray report from Trident, and April 2012 letter from Dr. R.M.S.  

Regarding the articles on the relationship between asbestos and rectal cancer, the Board notes that the link, https://www.ncbi.nlm.nih.gov/books/NBK20318/, to the NCBI article on Colorectal Cancer and Asbestos referenced in the February 2017 appellate brief ultimately concluded that although there were some aspects of evidence supportive of a causal association between asbestos exposure and colorectal cancer, the overall lack of consistency or of the suggestion of an association among the case-control studies and the absence of convincing dose-response relationships weigh against causality.  The article ultimately noted that the evidence was suggestive but not sufficient to infer a causal relationship between asbestos exposure and colorectal cancer.  The Board also notes that in the abstract submitted by the Veteran in May 2011 regarding a research article, titled "Exposure to asbestos and the risk of gastrointestinal cancer: a reassessment" also ultimately concluded that there is no close response relation between exposure to asbestos and risk of gastrointestinal cancer, and asbestos workers are not at an increased risk of gastrointestinal cancer.  

Therefore, the competent and probative evidence is against finding a nexus between the Veteran's rectal cancer and metastatic rectal cancer to the lungs and his likely exposure to asbestos in service.

The Board also notes that while rectal cancer (malignant tumors) is a disease that warrants service connection on a presumptive basis if manifested within one year of service separation, the record does not demonstrate a diagnosis of rectal cancer until 2001, over three decades from separation from active service.  As indicated above, the Veteran's STRs were negative for complaints or diagnoses for a rectal disability related to his subsequent rectal cancer.  The Board acknowledges the Veteran's complaints of hemorrhoids in April 1961; however, the Veteran's anus and rectum was determined as normal on clinical evaluation at his December 1962 separation report of medical examination.  The record also fails to show that the Veteran's in-service hemorrhoids were related to his subsequent diagnosis of rectal cancer and the Veteran and appellant has not indicated such a contention.  As there is no diagnosis of a rectal disability that is related to his subsequent rectal cancer being demonstrated within one year from separation from active service in 1963, service connection on a presumptive basis may not be granted as the disability was not shown in service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran was not diagnosed with a rectal disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a rectal disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 
Regarding service connection on a direct basis, while the Veteran had a diagnosis of rectal cancer and metastatic rectal cancer to the lungs during the relevant period on appeal, the Veteran's service treatment records are negative for treatments or complaints related to a rectal disability or respiratory disability.  Instead, chest x-rays in February 1962 and December 1962 were noted as "essentially negative" and the Veteran's December 1962 separation report of medical examination revealed that on clinical evaluation, his lungs and chest, anus and rectum, as well as his g-u system were noted as normal.  

Further, there is no competent evidence or opinion otherwise suggesting that there exists a nexus between the Veteran's rectal cancer and metastatic rectal cancer to the lungs and the Veteran's service, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  The Board reiterates that none of the competent medical evidence of record reflects that the Veteran's rectal cancer and metastatic rectal cancer to the lungs is related to his presumed exposure to asbestos.

Consequently, entitlements to service connection for rectal cancer and metastatic rectal cancer to the lungs are also not warranted on a direct basis.

The appellant and the Veteran believe that rectal cancer and metastatic rectal cancer to the lungs diagnoses are related to exposure to asbestos in service.  The appellant and Veteran are considered competent to report the observable manifestations of the Veteran's claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's rectal cancer and metastatic rectal cancer to the lungs falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, their statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for rectal cancer and metastatic rectal cancer to the lungs must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

As to the claim regarding asbestosis, the Board finds that service connection is not warranted for the Veteran's claimed asbestosis due to exposure to asbestos.  Specifically, the medical evidence does not support a diagnosis of asbestosis at the time of the claim or during the pendency of this appeal.  The medical evidence has not provided a confirmed diagnosis of asbestosis.  The Veteran's respiratory complaints have been associated with metastatic rectal cancer to the lungs.  

The Board has also considered the Veteran's and appellant's contention, specifically, that the Veteran had asbestosis due do asbestos exposure in service prior to his death.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing an insidious disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this case, the disability at issue involves an insidious process not readily observable.  As such, to the extent the Veteran was self-diagnosing an asbestosis disability, the Board finds his contentions are not competent lay evidence.  Regardless, the probative medical evidence outweighs the Veteran's and appellant's assertions and such evidence has related the Veteran's respiratory symptoms to his diagnosed metastatic rectal cancer to the lungs.  As noted in the April 2012 letter from the Veteran's long-term treating provider, Dr. R.M.S., the Veteran's cancer and treatment had resulted in the occurrence of pulmonary emboli which had resulted in chronic fatigue and shortness of breath.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for asbestosis.  As mentioned, Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury during the relevant period on appeal.  See 38 U.S.C. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for asbestosis cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225 (1992).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection to asbestosis, rectal cancer, and metastatic rectal cancer to the lungs, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Cause of the Veteran's Death and DIC under 38 U.S.C. § 1318

A surviving spouse of a qualifying veteran who dies as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Under 38 U.S.C. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error (CUE)) was not in receipt of compensation but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  For the benefits to be awarded to the appellant, the veteran's service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the veteran's separation from service; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former POW.  The total disability rating may be schedular or based on unemployability.  38 U.S.C. § 1318; 38 C.F.R. § 3.22.

Here, the appellant is seeking to establish that the Veteran died as a result of his service-connected disabilities.

The Veteran died in September 2012.  The death certificate lists the immediate causes of death as metastatic rectal cancer.  As the present claims for entitlement to service connection for asbestosis, rectal cancer, and metastatic rectal cancer to the lungs are denied, the Veteran has no service-connected disabilities in effect.

In this case, it has not been shown that the disease process leading to the Veteran's death had its onset during, or was otherwise related to active military service or service-connected disability.  Further, the Veteran was not rated as totally disabled for a continuous period of 5 years from the date of his separation from service, and he was not a former prisoner of war.  The Veteran was also not rated as being totally disabled as a result of a service-connected disability (or based on unemployability) for 10 continuous years immediately preceding his death.  The Board notes that even if the Veteran's asbestos-related claims were granted at 100 percent from the date of the claim, he would still not qualify as being totally disabled for 10 continuous years prior to his September 2012 death.  Moreover, CUE in a prior decision that may extend that time period has not been raised.  The criteria for entitlement to DIC under 38 U.S.C. § 1318 are therefore not met.

Although the Board is sympathetic to the appellant, the Veteran had no service-connected conditions in effect.  Further, entitlement to DIC benefits under 38 U.S.C. § 1318 is based upon specific and unambiguous statutory requirements that have not been met in this case.  Thus, the appeal must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.






(Continued on the next page)
ORDER

Entitlement to service connection for asbestosis, for substitution purposes, is denied. 

Entitlement to service connection for rectal carcinoma, for substitution purposes, is denied.

Entitlement to service connection for metastatic cancer to the lungs, for substitution purposes, is denied.

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


